DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is made non-final.
Claims 1-20 are pending in the case. Claims 1, 10, and 19 are independent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-13, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 8332782 B1).
	Regarding claim 1, Chang teaches a computer-implemented method for providing an interactive data visualization user interface for a data set, wherein the data set comprises a set of entries (FIG. 5 and Col. 13, lines 11-57: see example diagram of a perspective 141-1 of a navigable semantic network 141 rendered by a display manager 120. Data set comprises a set of entries corresponding to nodes), and wherein the method comprises:
generating a first visual map using the data set by (FIG. 5 and Col. 13, lines 11-57: first visual map/perspective 141-1 is generated using the data set):
(i) selecting, from a set of attributes of the data set, a set of vector attributes shared by all the entries in the set of entries, wherein the set of vector attributes include a first vector attribute and a second vector attribute (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: a set of vector attributes are selected from a set of attributes, including model information 511, view information 512, and control information 513. For example, model information 511 contains node relationship information and node type information, as supported in Col. 16, lines 15-19; FIG. 5 and Col. 13, lines 11-57: a set of vector attributes include a first vector attribute, like what type of node is represented, and a second vector attribute, like the hierarchical relationship between nodes.);
(ii) deriving a set of point values from the data set (FIG. 3 and Col. 10, lines 52-61: attribute values are derived from the data set using view information 512); and
(iii) generating a first set of physical vectors with each physical vector in the first set of physical vectors respectively associated with and representing a respective value in a first set of values of the first vector attribute, wherein the first set of values are values of the set of entries (FIG. 5 and Col. 13, lines 11-57: first set of physical vectors correspond to at least concentric paths 210 and 310. Concentric path 210 represent values of a first set of the first vector attribute, the values indicating a level for mid-level managers. Concentric path 310 represent additional values of a first set of the first vector attribute, the values indicating employees who report to their respective mid-level managers. The first set of values are values of the set of entries/nodes indicating the node type);
(iv) generating a second set of physical vectors with each physical vector in the second set of physical vectors respectively associated with and representing a respective value in a second set of values of the second vector attribute, wherein the second set of values are values of the set of entries, wherein the first set of values and the second set of values are mutually exclusive, and wherein the physical vectors in the first set of physical vectors overlap the physical vectors in the second set of physical vectors (FIG. 5 and Col. 13, lines 11-57: second set of physical vectors correspond to at least the branches between nodes. Branches represent a respective value in a second set of values of the second vector attribute to indicate a hierarchical relationship; Col. 4, lines 12-18 and lines 34-53: For example, second set of values may indicate the color for the hierarchical relationship. Vectors in the first set of physical vectors, or the concentric paths, overlap the vectors in the second set of physical vectors, or the branches); and
(v) physically distributing a set of graphical value representations of the set of point values along the first set of physical vectors according to the second set of values of the set of entries, wherein the set of physical vectors represent values of the set of vector attributes, and wherein the graphical representations in the set of graphical representations are physically distributed and along the second set of physical vectors according to the first set of values of the set of entries vector attributes (FIG. 5 and Col. 13, lines 11-57: a set of graphical value representations, of the set of point/attribute values, correspond to at least satellite nodes 200-1 through 200-5 and 300-1 through 300-5 which are physically distributed along the first set of physical vectors/concentric paths 210 and 310 according to the second set of values indicating the hierarchical relationships. The graphical representations are physically distributed along the second set of physical vectors/branches according to the first set of values indicating the node type.);
receiving a selection of at least one selected attribute value via one of: (i) a graphical representation from the set of graphical value representations (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: an attribute value is selected via a graphical representation, like satellite node 200-5); and (ii) a vector in the first set of physical vectors;
slicing the at least one selected attribute value from the data set to form a second layer data set, wherein all the entries of the second layer data set share the at least one selected attribute value (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: nodes related to the at least one selected attribute value forms a second layer data set. All entries of the second layer data set share the at least selected attribute value); and
repeating the generating of a visual map using the data set step to generate a second visual map using the second layer data set (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: the generating of a visual map is repeated to generate a second visual map/ radial perspective 141-2);
wherein the set of entries of the data set are each defined by values of the set of attributes of the data set (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: set of entries/nodes are each defined by values of the set of attributes);
wherein the set of point values are values derived from the values of the set of attributes of the data set (FIG. 3 and Col. 10, lines 52-61: attribute values are derived from the values of the set of attributes of the data set using view information 512); and
wherein the attributes in the set of vector attributes are called vector attributes because they are attributes of the data set that are represented by vectors in the first set of physical vectors and the second set of physical vectors (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: attributes in the set of vector attributes are represented by vectors in the first set of physical vectors and the second set of physical vectors as shown and described in FIG. 5 and Col. 13, lines 11-57).

Regarding claim 2, Chang further teaches the computer-implemented method of claim 1, wherein:
the set of physical vectors include: first set of physical vectors is a set of vector curves having a common focus (FIG. 5 and Col. 13, lines 11-57: set of vector curves corresponding to at least concentric paths 210 and 310 have a common focus as they orbit around center node 100); and
the second set of physical vectors is a set of line vectors having a common origin (FIG. 5 and Col. 13, lines 11-57: set of line vectors/branches have a common origin emanating outward from the center node 100); and
the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors (FIG. 5 and Col. 13, lines 11-57: the set of graphical value representations corresponding to at least satellite nodes 200-1 through 200-5 and 300-1 through 300-5 are distributed on a set of intersections of the set of vector curves and the set of line vectors).

Regarding claim 3, Chang further teaches the computer-implemented method of claim 2, further comprising:
iteratively repeating the generating of a visual map using the data set step receiving, slicing, and generating steps to generate a set of visual maps (Col. 13, lines 58-63: iteration occurs to generate a set of visual maps as the user selects satellite nodes; FIG. 6 and Col. 13, line 58 to Col. 14, line 65: for example, in a first iteration, generating of a visual map is repeated to generate a second visual map/ radial perspective 141-2; FIG. 7 and Col. 15, line 4 to Col. 16, line 3: as another example, in a second iteration, generating of a visual map is repeated to generate a third visual map/ radial perspective 141-3); and
wherein the selection step in each iteration is received via the most recently generated visual map in the set of visual maps (Col. 13, lines 58-63, FIG. 6 and Col. 13, line 58 to Col. 14, line 65: the selection step in each iteration is received via the most recently generated visual map. For example, the first iteration shown in radial perspective 141-2 of FIG. 6 results from selection of node 200-5 from the most recently generated visual map/radial perspective 141-1 of FIG. 5; FIG. 7 and Col. 15, line 4 to Col. 16, line 3: As another example, the second iteration shown in radial perspective 141-3 of FIG. 7 results from selection of node 300-10 from the most recently generated visual map/radial perspective 141-2 of FIG. 6).

Regarding claim 4, Chang further teaches the computer-implemented method of claim 1, wherein slicing the at least one selected attribute value from the data set to form the second layer data set comprises: taking all entries from the data set associated with the at least one selected attribute value; and discarding all other entries from the data set (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: all entries/node associated with the selected attribute value, or is related to the selected node 200-5 and down a hierarchical level from what is shown in FIG. 5, are taken while all other entries, like nodes 300-1 through 300-9, are discarded).

Regarding claim 7, Chang further teaches the computer-implemented method of claim 3, wherein: the set of vector attributes in each iteration is selected based on the values of the set of vector attributes (FIG. 5 and Col. 13, lines 11-57: The first set of values are values of the set of entries/nodes indicating the node type. Branches represent a respective value in a second set of values of the second vector attribute to indicate a hierarchical relationship; Col. 4, lines 12-18 and lines 34-53: For example, second set of values may indicate the color for the hierarchical relationship.).

Regarding claim 8, Chang further teaches the computer-implemented method of claim 3, wherein:
for each subsequent iteration, the set of vector attributes is selected by:
substituting a new vector attribute in place of a vector attribute in the set of vector attributes corresponding to the at least one selected attribute value; and keeping all other vector attributes in the set of vector attributes from the prior iteration (FIG. 5 and Col. 13, lines 11-57, FIG. 3 and Col. 9, line 44 to Col. 10, line 64: a new vector attribute substitutes a vector attribute in the set of vector attributes corresponding to the at least one selected attribute value; FIG. 7 and Col. 15, line 4 to Col. 16, line 3: vector attribute corresponding to node information for node 300-10 replaces a vector attribute corresponding to node information for node 200-5. Specifically, node information now indicates that node 300-10 is now the center node. All other vector attributes are kept from the prior iteration as evident by the retaining of nodes 400-1 and 400-2 and/or node 200-5).

Regarding claim 9, Chang further teaches the computer-implemented method of claim 1, wherein: at least one of the visual maps illustrates a subset of physical vectors from the set of physical vectors (FIG. 5 and Col. 13, lines 11-57: a set of graphical value representations, of the set of point/attribute values, correspond to at least satellite nodes 200-1 through 200-5 and 300-1 through 300-5 which are physically distributed along the first set of physical vectors/concentric paths 210 and 310 according to the second set of values indicating the hierarchical relationships. The graphical representations are physically distributed along the second set of physical vectors/branches according to the first set of values indicating the node type.); and
the interactive data visualization user interface provides an indication that additional subsets of physical vectors are available for the at least one visual map (Col. 13, lines 58-63: iteration occurs to generate a set of visual maps as the user selects satellite nodes that indicate additional subsets of physical vectors; FIG. 6 and Col. 13, line 58 to Col. 14, line 65: for example, in a first iteration, generating of a visual map is repeated to generate a second visual map/radial perspective 141-2; FIG. 7 and Col. 15, line 4 to Col. 16, line 3: as another example, in a second iteration, generating of a visual map is repeated to generate a third visual map/radial perspective 141-3).

Regarding claims 10-13 and 16, the claims recite a non-transitory computer-readable media accessible to one or more processors and storing instructions which, when executed by the one or more processors (Chang, Col. 5, lines 31-55), implement a method for providing an interactive data visualization user interface for a data set, wherein the method comprises steps with corresponding limitations to the method of claims 1-4 and 7, respectively, and are therefore rejected on the same premises.

	Regarding claim 19, Chang teaches a computer-implemented method for providing an interactive data visualization user interface for a data set, wherein the data set comprises a set of entries (FIG. 5 and Col. 13, lines 11-57: see example diagram of a perspective 141-1 of a navigable semantic network 141 rendered by a display manager 120. Data set comprises a set of entries corresponding to nodes), and wherein the method comprises: generating a first visual map using the data set by:
(i) selecting a set of attributes, shared by all the entries in the set of entries, from the data set, wherein the set of attributes include a first attribute and a second attribute (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: a set of vector attributes are selected from a set of attributes, including model information 511, view information 512, and control information 513. For example, model information 511 contains node relationship information and node type information, as supported in Col. 16, lines 15-19; FIG. 5 and Col. 13, lines 11-57: a set of vector attributes include a first vector attribute, like what type of node is represented, and a second vector attribute, like the hierarchical relationship between nodes.);
(ii) deriving a set of point values from the data set (FIG. 3 and Col. 10, lines 52-61: attribute values are derived from the data set using view information 512);
(iii) generating a first set of physical vectors with each physical vector in the first set of physical vectors respectively associated with and representing a respective value in a first set of values of the first vector attribute, wherein the first set of values are values of the set of entries (FIG. 5 and Col. 13, lines 11-57: first set of physical vectors correspond to at least concentric paths 210 and 310. Concentric path 210 represent values of a first set of the first vector attribute, the values indicating a level for mid-level managers. Concentric path 310 represent additional values of a first set of the first vector attribute, the values indicating employees who report to their respective mid-level managers. The first set of values are values of the set of entries/nodes indicating the node type);
(iv) generating a second set of physical vectors with each physical vector in the second set of physical vectors respectively associated with and representing a respective value in a second set of values of the second vector attribute, wherein the second set of values are values of the set of entries, wherein the first set of values and the second set of values are mutually exclusive, and wherein the physical vectors in the first set of physical vectors overlap the physical vectors in the second set of physical vectors (FIG. 5 and Col. 13, lines 11-57: second set of physical vectors correspond to at least the branches between nodes. Branches represent a respective value in a second set of values of the second vector attribute to indicate a hierarchical relationship; Col. 4, lines 12-18 and lines 34-53: For example, second set of values may indicate the color for the hierarchical relationship. Vectors in the first set of physical vectors, or the concentric paths, overlap the vectors in the second set of physical vectors, or the branches); and
(v) physically distributing a set of graphical value representations of the set of point values along the first set of physical vectors according to the second set of values of the set of entries, and along the second set of physical vectors according to the first set of values of the set of entries (FIG. 5 and Col. 13, lines 11-57: a set of graphical value representations, of the set of point/attribute values, correspond to at least satellite nodes 200-1 through 200-5 and 300-1 through 300-5 which are physically distributed along the first set of physical vectors/concentric paths 210 and 310 according to the second set of values indicating the hierarchical relationships. The graphical representations are physically distributed along the second set of physical vectors/branches according to the first set of values indicating the node type.);
slicing at least one value of the set of attributes from the data set in response to a selection of the at least one value of the set of attributes (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: an attribute value is selected via a graphical representation, like satellite node 200-5. Nodes related to the at least one selected attribute value forms a second layer data set. All entries of the second layer data set share the at least selected attribute value);
repeating the generating of a visual map using the data set step to generate a second visual map (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: the generating of a visual map is repeated to generate a second visual map/ radial perspective 141-2);
wherein the set of entries of the data set are each defined by values of the set of attributes of the data set (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: set of entries/nodes are each defined by values of the set of attributes);
wherein the set of point values are values derived from the values of the set of attributes of the data set (FIG. 3 and Col. 10, lines 52-61: attribute values are derived from the values of the set of attributes of the data set using view information 512); and 
wherein the attributes in the set of vector attributes are called vector attributes because they are attributes of the data set that are represented by vectors in the first set of physical vectors and the second set of physical vectors (FIG. 3 and Col. 9, line 44 to Col. 10, line 64: attributes in the set of vector attributes are represented by vectors in the first set of physical vectors and the second set of physical vectors as shown and described in FIG. 5 and Col. 13, lines 11-57); and
wherein the second visual map is generated using only a portion of the data set, and all the entries of the portion of the data set share the at least one selected attribute value (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: nodes related to the at least one selected attribute value forms a second layer data set. All entries of the second layer data set share the at least selected attribute value).

Regarding claim 20, Chang further teaches the computer-implemented method of claim 1, wherein:
the first set of physical vectors is a set of vector curves having a common focus (FIG. 5 and Col. 13, lines 11-57: set of vector curves corresponding to at least concentric paths 210 and 310 have a common focus as they orbit around center node 100); and
the second set of physical vectors is a set of line vectors having a common origin (FIG. 5 and Col. 13, lines 11-57: set of line vectors/branches have a common origin emanating outward from the center node 100); and
the set of graphical value representations are distributed on a set of intersections of the set of vector curves and the set of line vectors (FIG. 5 and Col. 13, lines 11-57: the set of graphical value representations corresponding to at least satellite nodes 200-1 through 200-5 and 300-1 through 300-5 are distributed on a set of intersections of the set of vector curves and the set of line vectors).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8332782 B1), in view of Knighton et al. (US 2008/0005269 A1).

Regarding claim 5, Chang teaches the computer-implemented method of claim 3. Although Chang teaches elements being associated with the set of visual maps in a one-to-one correspondence, wherein the one-to-one correspondence is generated dynamically during each iteration of the iterative repeating (FIG. 6 and Col. 13, line 58 to Col. 14, line 65: for example, in a first iteration, navigation interface has an element, node 100, corresponding to the center node for radial perspective 141-1 seen in FIG. 5; FIG. 7 and Col. 15, line 4 to Col. 16, line 3: for example, in a second iteration, navigation interface has an element, node 200-5, corresponding to the center node for radial perspective 141-2 seen in FIG. 6), Chang does not explicitly teach displaying a navigation interface having a set of elements wherein the set of elements are associated with the set of visual maps in a one-to-one correspondence, wherein the one-to-one correspondence is generated dynamically during each iteration of the iterative repeating; and displaying, in response to a selection received via one of the elements in the set of elements, a visual map in the set of visual maps which is associated with the element in the one-to-one correspondence.
Knighton teaches displaying a navigation interface having a set of elements wherein the set of elements are associated with the set of visual maps in a one-to-one correspondence, wherein the one-to-one correspondence is generated dynamically during each iteration of the iterative repeating (FIG. 2, [0054], and [0056]: navigation interface/history bar 225 has a set of elements corresponding to detents. The set of detents are associated with a set of visual content or pages with a one-to-one correspondence generated dynamically during each iteration of iterative repeating coinciding with each point of navigation. For example, the one-to-one correspondence is generated while the user navigates content by selecting links to web pages or documents/visual maps as supported in [0050].); and
displaying, in response to a selection received via one of the elements in the set of elements, a visual map in the set of visual maps which is associated with the element in the one-to-one correspondence (FIG. 2, [0054], and [0056]: in response to a selection of an element, the corresponding visual content/map associated with the element/detent would be displayed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the display of visual maps in Chang to incorporate the teachings of Knighton and display a navigation interface having a set of elements wherein the set of elements are associated with the set of visual maps in a one-to-one correspondence, wherein the one-to-one correspondence is generated dynamically during each iteration of the iterative repeating; and display, in response to a selection received via one of the elements in the set of elements, a visual map in the set of visual maps which is associated with the element in the one-to-one correspondence. Doing so would allow the user to more quickly access previously generated visual maps without having to perform small navigation actions to view only adjacent visual map(s). For example, instead of having to perform two individual navigation inputs to view a visual map from two previous iterations, the user could simply select a representation of the visual map from two previous iterations ago via the navigation interface element.

Regarding 14, the claim recites non-transitory computer-readable media with corresponding limitations to the method of claim 5 and is therefore rejected on the same premises.

Claim(s) 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 8332782 B1), in view of French et al. (US 2010/0077340 A1).

Regarding claim 6, Chang teaches the computer-implemented method of claim 1. Chang does not explicitly teach accessing the data set through an application programming interface; and wherein the first visual map is dynamically generated while the data set is being accessed through the application programming interface.
French teaches accessing the data set through an application programming interface; and wherein the first visual map is dynamically generated while the data set is being accessed through the application programming interface (FIG. 3, [0021-0022], and Claim 3: data set from multi-dimensional dependency model is accessed through an API 305; FIGS. 3 and 8, [0044-0045]: the first visual content is dynamically generated while the data set is accessed through the API).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Chang to incorporate the teachings of French and include accessing the data set through an application programming interface; and wherein the first visual map is dynamically generated while the data set is being accessed through the application programming interface. Doing so would provide a communication channel, via the API, between the data set and a model to help properly generate the hierarchical display. Without the API, the data set would not be able to interact with the model like an object database as described in Chang (Col. 9, line 64 to Col. 10, line 5) and French ([0022]).

Regarding 15, the claim recites non-transitory computer-readable media with corresponding limitations to the method of claim 6 and is therefore rejected on the same premises.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 7663605 B2: pop-up toolbars displaying subordinate elements along a path with respect to parent elements
US 10754524 B2: zooming elements and erasing one or more images displayed at a first size to display images at a second size
US 10261660 B2: orbit visualization of nodes
US 10373354 B2: radial organization chart
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY NGUYEN whose telephone number is (571)272-4980. The examiner can normally be reached M-Th 7AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW ELL can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.N./Examiner, Art Unit 2171                                                                                                                                                                                                        
/MATTHEW ELL/Supervisory Primary Examiner, Art Unit 2171